MEMORANDUM **
Sarbjit Kaur, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely her motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion, see Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying Kaur’s motion to reopen as untimely because Kaur filed her motion five months after the BIA’s decision, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within ninety days of BIA’s decision), and failed to demonstrate changed circumstances in India to qualify for the regulatory exception to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii).
We are without jurisdiction to review Kaur’s challenge to the BIA’s January 8, 2004 dismissal of her appeal on the merits, because this petition for review is not timely as to that decision. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the *609courts of this circuit except as provided by Ninth Circuit Rule 36-3.